Citation Nr: 0836337	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  05-38 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected type II diabetes 
mellitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from August 1967 to September 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  In March 
2008, the Board remanded for further development.  


FINDING OF FACT

The veteran's hypertension first manifested many years after 
his separation from service and is not related to his service 
or to any incident therein, including service- connected 
diabetes mellitus.  


CONCLUSION OF LAW

The veteran's hypertension was not incurred in or aggravated 
by his active service, may not be presumed to have been 
incurred therein, and is unrelated to his service-connected 
diabetes mellitus.  38 U.S.C.A. §§ 1101, 1110, , 1112, 1113, 
1131, 1137,  5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in September 2004 and April 2008, the 
RO satisfied its duty to notify the veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007).  
Specifically, the RO notified the veteran of: information and 
evidence necessary to substantiate the claim; information and 
evidence that VA would seek to provide; and information and 
evidence that the veteran was expected to provide.  In March 
2006 and April 2008, the RO also notified the veteran of the 
process by which initial disability ratings and effective 
dates are established.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006). 

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated in conjunction with his claim.  Thus, the duties to 
notify and assist have been met.

Analysis

The veteran contends that his hypertension developed as a 
result of his service-connected diabetes mellitus.  He also 
maintains that he is now service connected for polyneuropathy 
and meralgia paresthetica of the upper and lower extremities, 
bilaterally, with erectile dysfunction, as secondary to his 
diabetes mellitus, and that all this relates to his current 
hypertension and other cardiovascular problems.

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

If hypertension becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  This 
presumption does not apply in the present case as 
hypertension did not manifest until many years after 
discharge, as discussed below.

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310.  Secondary service connection 
is permitted based on aggravation.  Compensation is payable 
for the degree of aggravation of a non-service- connected 
disability caused by a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439 (1995).  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between the 
disability and an injury or disease incurred in service.  
Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show: (1) that a 
current disability exists; and (2) that the current 
disability was either caused or aggravated by a service-
connected disability.  38 C.F.R. § 3.303, 3.310.

Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  For VA purposes, the term hypertension 
means that the diastolic blood pressure is predominantly 90 
or greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160 or greater with 
a diastolic blood pressure of less than 90.  38 C.F.R. § 
4.104, Note (1).

The veteran's service treatment records do not reflect that 
he had elevated blood pressure readings.  On his examination 
report prior to discharge from service, he had a blood 
pressure reading of 110/70.  There was no diagnosis of 
hypertension or indication of elevated blood pressure 
readings in service.  As hypertension was not diagnosed in 
service, the Board finds that chronicity in service is not 
established in this case. 38 C.F.R. § 3.303(b).

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection of his 
hypertension.  38 C.F.R. § 3.303(b).  The first clinical 
evidence of a diagnosis of hypertension is a VA treatment 
record dated in January 2001.  At that time, the veteran had 
a blood pressure reading of 150/85 and an impression of 
hypertensin was noted.   There is no evidence in the 
veteran's claims folder indicating that any of the veteran's 
treating providers or VA examiners found a relationship 
between his hypertension and his period of active service.

The first clinical evidence of record of a diagnosis of 
hypertension is dated in January 2001, approximately 30 years 
after his separation from service.  Given the length of time 
between his separation from service and the initial 
diagnosis, the veteran is not entitled to service connection 
for hypertension on a presumptive basis.  Additionally, in 
view of the lengthy period without treatment, there is no 
evidence of a continuity of treatment, and this weighs 
heavily against the claim. Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997);  Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, there is no evidence establishing a medical nexus 
between military service and the veteran's hypertension.  
Thus, service connection for hypertension is not warranted on 
a direct basis.

The veteran, however, contends that his hypertension 
developed as a result of his service-connected diabetes 
mellitus and is also related to other disabilities which have 
been service connected secondary to his diabetes mellitus 
(i.e. polyneuropathy and meralgia paresthetica of the upper 
and lower extremities, bilaterally, with erectile 
dysfunction).

The veteran underwent VA examinations in February 2005 and 
September 2005.  In separate opinions rendered in February 
2005 and September 2005, the VA examiner found that the 
veteran's hypertension did not have its clinical onset until 
early 2004, approximately three years after he was diagnosed 
with diabetes mellitus in April 2001.  Additionally, the 
examiner found that while some patients with diabetes 
developed chronic renal disease that subsequently resulted in 
hypertension, in this case the veteran's renal function was 
normal and therefore there was no good evidence that his 
diabetes had caused his hypertension.  On this basis, the VA 
examiner concluded that the veteran's hypertension was not 
related to his service-connected diabetes mellitus.  

As noted in the Board's March 2008 Remand, the VA examiner's 
opinions dated in February 2005 and September 2005 were 
premised on incorrect information. Specifically, the examiner 
based his opinions on the veteran having developed 
hypertension in early 2004, approximately three years after 
he was diagnosed with diabetes mellitus in April 2001.  This 
finding was found to be contradicted by the veteran's VA 
records indicating that he had high blood pressure in January 
2001 and had received treatment for hypertension since that 
time.

Pursuant to the March 2008 remand, the veteran was afforded 
another VA examination in May 2008 for which the claims 
folder was reviewed.  In noting the veteran's relevant 
medical history, the examiner stated that the veteran was 
started on treatment for hypertension by VA in January 2001 
when he was also diagnosed with type II diabetes mellitus.  
The examiner pointed out that the veteran had already been 
treated for diabetes mellitus since 1997 by his private 
physician.  A diagnosis of hypertension was noted and the 
examiner stated that the veteran's hypertension was diagnosed 
several years after his first diagnosis of diabetes.  He 
further noted that although the veteran had other 
complications with diabetes, he had completely normal renal 
function.  The examiner noted that diabetes mellitus is not 
known to cause hypertension except in cases where there is 
impaired renal function which can result in hypertension.  He 
concluded that he agreed with the previous examiner who found 
that it was unlikely that hypertension is related to type II 
diabetes mellitus in the absence of any renal dysfunction.        

In support of his claim, the veteran has submitted statements 
from his primary care physician dated in April 2005 and 
February 2006, in which the physician asserted that the 
veteran's high blood pressure could very well be related to 
his diabetes.  In April 2005, the physician stated that the 
veteran's hypertension "could very well be related" to 
diabetes mellitus.  Then, in February 2006, the physician 
stated that it was "certainly possible that HBP and diabetes 
are interrelated."   

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, there is no probative evidence establishing a 
medical nexus between military service and the veteran's 
hypertension.  Thus, service connection on a direct basis is 
not warranted.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 
2000).  Nor is service connection on a secondary basis 
warranted, as there is no probative evidence demonstrating a 
relationship between the veteran's hypertension and his 
service- connected diabetes mellitus.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative 
value of a medical opinion is generally based on the scope of 
the examination or review, as well as the relative merits of 
the expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).

In this case, more probative value is assigned to the VA 
examination reports (in particular the May 2008 report) 
finding that the veteran's hypertension is unlikely related 
to his diabetes mellitus than to the April 2005 and February 
2006 statements by his physician noting that his hypertension 
"could very well be" and "certainly possib[ly]" related to 
diabetes mellitus.  Significantly, the veteran's physician 
provided no rationale for finding a relationship, and thus it 
is unclear whether that physician was noting a relative or 
causative relationship between hypertension and the diabetes 
mellitus.  Additionally, there is no evidence indicating that 
that physician reviewed the veteran's record as a whole in 
conjunction with rendering that opinion.  Also, the veteran's 
physician has only suggested a possible relationship between 
the veteran's diabetes mellitus and hypertension.  However, 
service connection may not be based on a resort to pure 
speculation or even remote possibility.  See 38 C.F.R. § 
3.102.   In contrast, the May 2008 VA examiner provided a 
detailed rationale for his opinion finding that hypertension 
and diabetes mellitus were not likely related.  Additionally, 
the latter opinion was based upon a review of the entire 
record, and thus reflects a fuller, more informed opinion.  
While the February 2005 and September 2005 VA examination 
reports were noted to have inaccurate details as to the onset 
of hypertension, the opinions provided as to the relationship 
of hypertension and diabetes mellitus generally are probative 
and reinforce the May 2008 opinion.  Accordingly, service 
connection is not warranted on a secondary basis either.

The Board has considered the veteran's assertions that his 
hypertension is related to his period of active service, 
including secondary to his service-connected diabetes 
mellitus and other disabilities related to diabetes mellitus.  
To the extent that the veteran ascribes his current 
hypertension to a service-connected disability, however, his 
opinion is not probative.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992) (lay person is generally not competent to opine on 
matter requiring knowledge of medical principles); Layno v. 
Brown, 6 Vet. App. 465 (1994).  Additionally, the veteran's 
statements may be competent to support a claim for service 
connection where the events or the presence of disability, or 
symptoms of a disability are subject to lay observation.  38 
U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (2006). However, hypertension 
is not subject to lay diagnosis.  The veteran does not have 
the medical expertise to diagnose himself with hypertension, 
nor does he have the medical expertise to provide an opinion 
regarding the etiology.  The issue does not involve a simple 
diagnosis.  

The veteran has also submitted various articles regarding the 
relationship between diabetes mellitus and hypertension in 
support of his claim.  Medical treatise evidence can, in some 
circumstances, constitute competent medical evidence.  See 38 
C.F.R. § 3.159(a)(1) (competent medical evidence may include 
statements contained in authoritative writings such as 
medical and scientific articles and research reports and 
analyses).  However, medical evidence that is speculative, 
general or inconclusive in nature cannot support a claim.  
See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine 
v. Brown, 9 Vet. App. 521, 523 (1996).  Here, crucially, the 
treatise evidence which has been submitted by the veteran is 
general in nature and does not specifically relate to the 
facts and circumstances surrounding his particular case.  

In sum, the weight of the credible evidence demonstrates that 
the veteran's hypertension first manifested many years after 
service and is not related to his active service, to any 
incident therein, or service-connected diabetes mellitus.  As 
the preponderance of the evidence is against the veteran's 
claim for service connection for his hypertension, the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for hypertension, to include as secondary 
to service-connected type II diabetes mellitus, is denied. 





____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


